Citation Nr: 0932436	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-38 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated 20 
percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.  He received the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to a TDIU and denied entitlement to increased 
ratings in excess of 20 percent for peripheral neuropathy of 
the left and right lower extremities.  

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity is 
manifested by moderate sciatic neuritis. 
2.  Peripheral neuropathy of the right lower extremity is 
manifested by moderate sciatic neuritis.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 
4.124, 4.124a, Diagnostic Code (DC) 8520 (2008).

2.  The criteria for an increased rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 
4.124, 4.124a, Diagnostic Code (DC) 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For an increased rating claim, 38 U.S.C.A § 5103(a) requires, 
at a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a pre-adjudication letter dated in December 2005, the RO 
notified the Veteran of the evidence needed to substantiate 
the claims for increased ratings for peripheral neuropathy of 
the left and right lower extremities.  In addition, this 
letter satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claims.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2005 
letter complied with this requirement.

The December 2005 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claims.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claims and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disabilities had 
worsened.  

In a March 2006 letter, the Veteran was provided with notice 
that disability ratings are determined by applying VA's 
rating schedule under which the RO would assign a rating from 
0 to 100 percent, and that it would consider evidence of the 
nature of the symptoms of the conditions, their severity and 
duration, and their impact upon employment.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claims in an October 2006 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

In a July 2008 letter, the Veteran was provided with notice 
that he should substantiate his claims with evidence of the 
impact of the disabilities on employment and daily life, and 
was told that some of the rating criteria required specific 
measurements to substantiate entitlement to a higher rating.  
The timing deficiency with regard to this letter was cured by 
readjudication of the claims in a February 2009 supplemental 
statement of the case.  Id. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claims, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claims.  38 C.F.R. § 
3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records, Social Security Administration 
disability records, and private medical records.  In 
addition, the Veteran was afforded VA examinations for 
peripheral neuropathy of the left and right lower 
extremities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for increased ratings for 
peripheral neuropathy of the left and right lower extremities 
are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's peripheral neuropathy is currently rated as 
paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 
8520.  Paralysis of the sciatic nerve is rated as follows: a 
20 percent rating is warranted for moderate incomplete 
paralysis; a 40 percent rating is warranted for moderately 
severe incomplete paralysis; a 60 percent rating is warranted 
for severe incomplete paralysis, with marked muscular 
atrophy; and an 80 percent rating is warranted for complete 
paralysis resulting in the foot dangling and dropping, no 
possible active movement of muscles below the knee, and 
weakened or (very rarely) lost flexion of the knee.  38 
C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

A June 2005 VA outpatient note indicated a diagnosis of, 
among other things, peripheral neuropathy.  Monofilament 
testing revealed loss of sensation in both lower legs and 
feet.  Extremities were without edema, decreased range of 
motion, or obvious deformity and dorsalis pedis and posterior 
tibial pulses were moderately impaired (2+) bilaterally.  The 
Veteran's feet were warm without discoloration and there were 
no skin breaks or ulcerations.  Furthermore, the Veteran 
reported that he had numbness in both feet due to his 
diabetes for the previous two years whenever he was on his 
feet. 

An August 2005 VA examination report indicated a diagnosis of 
peripheral neuropathy.  Examination of the bilateral lower 
extremities revealed good muscle tone and strength (5/5).  
The feet were cold to touch, very pale, and range of motion 
in all the joints (including the ankles and interphalangeal 
joints) was normal without any pain or discomfort.  
Evaluation of the feet with monofilament showed some loss of 
protective senses bilaterally all the way to mid calf, which 
was unusual for the Veteran because of the number of years he 
had diabetes and the other symptoms he experienced.  His 
diabetes was under control and he did not have any other 
small vessel problems.  Due to his neuropathy, the Veteran 
was unable to feel the pricking with monofilament up until 
approximately 4 inches below his knees bilaterally.

The August 2005 VA examination report further indicates that 
the Veteran reported that his symptoms were mainly burning, a 
cold sensation, and numbness in both feet.  Such symptoms 
were worse in the left foot.  His feet would get very painful 
while walking and his legs had occasionally buckled 
underneath him.  Precipitating factors were being on his feet 
for more than 2 to 3 hours at a time and symptoms were 
alleviated by resting and elevation of the feet.  The Veteran 
admitted having paresthesias, but denied having aesthesia or 
any other sensory abnormality.  The nerves involved were the 
L4-L5 and S1 dermatomes and the Veteran described feeling the 
sensation in the heels of the soles and distal portion of the 
dorsum of both feet.  Furthermore, he reported that his 
condition was interfering with his maintenance job at an 
amusement park and his daily activities at home.  His 
condition made him more inactive because he was constantly 
sitting.

An August 2005 VA consultation report reveals that deep 
tendon reflexes were normal (2+) in both knees and somewhat 
diminished (1+) in both ankles.  There was no atrophy and 
straight leg raising was negative while both sitting and 
supine.  Manual muscle test was normal in all muscle groups 
and there was no atrophy noted in the bilateral lower 
extremities.  Peripheral pulses were intact, sensory to touch 
and pin prick was normal, and there was no loss of 
proprioception.  Nerve conduction studies of the bilateral 
lower extremities, including H-reflex studies, were found to 
be within normal limits.  The Veteran reported that he worked 
long hours in maintenance at an amusement park and that his 
feet were numb and painful.  The bottom of his feet bothered 
him and numbness would spread to his legs in the winter.  The 
Veteran denied any numbness in his legs at the time of the 
August 2005 examination.

A January 2006 VA examination report indicated diagnoses of, 
among other things, peripheral neuropathy of both feet with 
numbness and burning.  Examination of the lower extremities 
revealed that the sensory microfilament test was impaired on 
both feet, with the left side being worse than the right.  
Knee jerk was 2-3 bilaterally and ankle jerk was 1-2 
bilaterally.  Lower extremity strength was 5/5 bilaterally.  
The Veteran reported numbness and a burning aching in both 
feet which would get worse after prolonged standing and 
sitting.  The symptoms would feel better after sitting or 
resting.  The bilateral foot discomfort interfered with the 
Veteran's maintenance job at Knoebel Amusement Park.  He 
usually worked 40 hours a week from March to October and had 
difficulty keeping up with his work because of the burning, 
aching, and numbness in his feet.  He further reported that 
he had not taken any medication for the burning and numbness 
in his feet.

VA primary care outpatient notes dated February and August 
2007 and February 2008 indicated diagnoses of peripheral 
neuropathy.  Neurological examinations revealed that there 
were no focal, motor, or sensory deficits and that deep 
tendon reflexes were normal (2+) and symmetric.  

An April 2008 VA emergency department physician assessment 
note reveals that lower extremity strength in the hamstrings, 
quadriceps, and plantar flexors was 5/5 and the patella 
reflex was normal (2/4). 

A June 2008 VA nursing note indicates that there were no 
signs of weakness in the lower extremities (5/5 muscle 
strength), reflexes were trace at the patellars and somewhat 
diminished (1+) on each side, and there was a somewhat 
diminished (1+) ankle jerk on the left and no ankle jerk (0) 
on the right.  There were no up-going toes.  Sensory testing 
was not performed on the lower extremities.  The Veteran 
reported numbness in the heels of both feet and the last two 
or three toes on the left.  There was also an occasional 
burning in the soles of the feet.

An August 2008 VA examination report indicated a diagnosis of 
bilateral diabetic peripheral neuropathy.  Motor examination 
of the right lower extremity revealed active movement against 
gravity and some resistance (4/5) of the gastrocnemius and 
soleus muscles.  The Veteran had a slightly antalgic gait.  
Sensory examination of the lower extremities revealed 
decreased sensation to vibration and light touch in both feet 
and the toes to the mid calf area.  The affected nerves were 
the tibial, peroneal, sciatic, and femoral nerves.  Sensation 
to pain and position sense were both normal.  Reflex 
examination of the lower extremities revealed normal knee 
reflex (2+) bilaterally, somewhat diminished ankle reflex 
(1+) bilaterally, and normal Babinski reflex bilaterally.  
There was no muscle atrophy, abnormal muscle tone or bulk, 
tremors, tics, or other abnormal movements.  The Veteran's 
nerve disorder did not affect any joint function.  
Monofilament and vibratory testing revealed decreased 
sensation of the bilateral lower extremities from the toes to 
the mid calf area.  Overall, paralysis and neuralgia were 
present, but neuritis was absent.

The August 2008 VA examination report further indicates that 
the Veteran reported having numbness, burning, and aching in 
both feet and that pain would increase in intensity after 
prolonged standing and walking.  He had worked in 
maintenance, but was unemployed since retiring in 2005 due to 
his peripheral neuropathy and was receiving social security 
disability benefits.  The Veteran further reported that his 
condition had gotten progressively worse and that he had been 
taking Gabapentin, but stopped due to potential side effects 
and was not receiving any treatment at the time of the August 
2008 examination.  His peripheral nerve symptoms, which 
included weakness, numbness, paresthesias, pain, burning and 
a sensation of pins and needles, were present in the 
bilateral lower extremities from the toes to the ankles.  
Such symptoms had severe effects upon chores, shopping, 
exercise, and recreation.  Furthermore, traveling was 
moderately affected, bathing and toileting were mildly 
affected, and there were no effects upon sports, feeding, 
dressing, or grooming.

An August 2008 VA primary care outpatient note indicated a 
diagnosis of, among other things, peripheral neuropathy.  
Neurological examination revealed that motor and sensation 
were grossly intact throughout without any focal 
abnormalities.  The note also indicates that a 10 gram 
monofilament examination of the feet showed that protective 
sensation was intact bilaterally.

At his hearing, the Veteran testified that he used a cane for 
ambulation and could not walk as well as he once did.  He 
also was not able to drive.

At worst, the Veteran's peripheral neuropathy of the left and 
right lower extremities has been manifested by decreased 
sensation, pain, burning, and weakness to the lower legs and 
feet.  There was reportedly no ankle jerk and trace patellar 
reflexes on the right, as noted in the June 2008 VA nursing 
note.  However, ankle jerk was most recently observed to be 
only somewhat diminished bilaterally in the August 2008 VA 
examination report, which is consistent with August 2008 
treatment notes and previous treatment and examination 
records.  The 20 percent rating assigned contemplates these 
symptoms.  38 C.F.R. § 4.123.  

Given the predominant findings of at most moderate 
disability, the preponderance of the evidence is against the 
grant of a rating based on more than moderate incomplete 
paralysis, neuritis or neuralgia of the sciatic nerve.  
Therefore, a rating in excess of 20 percent for peripheral 
neuropathy of the left and right lower extremities under DC 
8520 is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21, 4.124a, DC 8520.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran has reported on several occasions including, but 
not limited to, during the August 2008 VA examination and the 
May 2009 hearing, that due to the peripheral neuropathy of 
his left and right lower extremities, he was unable to 
continue working and had difficulties with activities of 
daily living.  The Veteran's statements raise the question of 
entitlement to an extraschedular evaluation.  The symptoms of 
the Veteran's disabilities are loss of sensation, burning, a 
cold sensation, pain, and weakness in the lower legs and 
feet.  These symptoms are contemplated by the applicable 
rating criteria.  Thus, referral for consideration of an 
extraschedular evaluation for the service connected 
disabilities addressed herein is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity is 
denied.

Entitlement to an increased rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity is 
denied.



REMAND

At the May 2009 hearing, the Veteran raised the issues of 
entitlement to service connection for hypertension and a back 
disability.  These claims have not yet been adjudicated and 
are inextricably intertwined with the issue of entitlement to 
TDIU.

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the 
following disabilities: posttraumatic stress disorder (PTSD), 
rated 30 percent disabling; peripheral neuropathy of the 
right lower extremity, rated 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated 20 percent 
disabling; and diabetes mellitus, type II, rated 10 percent 
disabling.  The Veteran's combined disability rating is 60 
percent.

Although the Veteran's service connected diabetes mellitus, 
peripheral neuropathy of the right lower extremity, and 
peripheral neuropathy of the left lower extremity are all of 
common etiology for purposes of one 40 percent disability, 
his combined disability rating of 60 percent prevents him 
from meeting the scheduler requirements for a TDIU.  38 
C.F.R. § 4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is 
VA's policy to grant a TDIU in all cases where service 
connected disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  In this case, 
a February 2006 VA examination report indicates that the 
symptoms of the Veteran's service connected PTSD caused 
serious impairment of his occupational functioning and that 
he was considered unemployable because work would have 
worsened his general health and well-being.  The report also 
noted that he had consistently taken low-level jobs despite 
having a college degree because of his ongoing PTSD symptoms.  
The Veteran was assigned a Global Assessment of Functioning 
score of 45, which is indicative of serious impairment (e.g., 
unable to keep a job).  Furthermore, an August 2008 VA 
examination report indicates that the Veteran retired due to 
medical problems and was receiving Social Security disability 
due to his peripheral neuropathy.  Records from the Social 
Security Administration are contained in the claims folder.

The Board is prohibited from assigning a TDIU on the basis of 
38 C.F.R. § 4.16(b) in the first instance without ensuring 
that the claim is referred to VA's Director of Compensation 
and Pension (C&P) for consideration of an extraschedular 
rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 
Vet. App. 1 (2001). The Board is thus required to remand the 
appeal so that it can be referred to the Director of C&P.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims for service 
connection for hypertension and a low 
back disability.

2.  If the Veteran does not meet the 
percentage requirements of 38 C.F.R. 
§ 4.16(a), refer the appeal for 
entitlement to a TDIU to VA's Director of 
C&P for adjudication in accordance with 
38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


